FILED
                           NOT FOR PUBLICATION                                NOV 18 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In the Matter of: ALL AMERICAN                   No. 09-36050
BOTTLED WATER CORPORATION,
                                                 D.C. No. 3:09-cv-05171-BHS
              Debtor,

                                                 MEMORANDUM*
MICHAEL D. HITT, in his capacity as the
trustee for the bankruptcy estate of All
American Bottled Water Corporation,

              Appellant,

  v.

BARNEY NG; RE LOANS LLC; BAR K
INC; PENSCO TRUST CO,

              Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                     Argued and Submitted November 1, 2010
                              Seattle, Washington

Before: B. FLETCHER, FERNANDEZ and BYBEE, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The trustee appeals from the district court’s order affirming the bankruptcy

court’s dismissal of a motion to avoid certain transfers made by the debtor to

defendants Bar K and Ng, on the grounds that the transfers allegedly ran afoul of

state fraudulent transfer laws and federal bankruptcy law. See Wash. Rev. Code §§

19.40.041, 19.40.051; 11 U.S.C. § 544(b). We affirm.

      We review de novo a district court’s decision on appeal from a bankruptcy

court. Green v. Savage (In re Greene), 583 F.3d 614, 618 (9th Cir. 2009). We

review the bankruptcy court’s conclusions of law de novo and its factual findings

for clear error. Id. We may affirm the bankruptcy court’s decision on any ground

fairly supported by the record. Wirum v. Warren (In re Warren), 568 F.3d 1113,

1116 (9th Cir. 2009).

      The bankruptcy court noted that the challenged transfer — the payment of

points to Bar K and Ng — was part of an overall plan to provide the debtor with

short-term funding needed to complete a purchase and begin the development of a

water bottling plant. It found that all steps of the plan, including the payments to

the defendants, involved transactions that were “integral to consummating [the]

business plan.” The points payments in particular constituted standard fees for

loan servicing. We agree with this assessment. Accordingly, we hold that the

transfers to Bar K and Ng were part of a single loan transaction.
      Furthermore, regardless of whether the transfers to Bar K and Ng are viewed

separately or as part of a single transaction, the debtor received reasonably

equivalent value for the transfers. The district court and bankruptcy court both

found that the debtor would not have received $25 million in short-term funds if it

had not paid these points to the defendants. Furthermore, neither party suggests

that an exchange for $32 million in debt for $25 million in immediate assets does

not constitute a transfer for reasonably equivalent value, and neither party suggests

that the transaction was conducted at less than arms-length or was otherwise unfair.

      AFFIRMED.